        Case 1:16-cv-01832-ACA Document 82 Filed 02/06/19 Page 1 of 4                    FILED
                                                                                2019 Feb-06 AM 07:56
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


        IN THE UNITED STATES DISTRICT COURT FOR THE
      NORTHERN DISTRICT OF ALABAMA, EASTERN DIVISION

SHIRLEY McBRAYER FLOOD, as                   )
PERSONAL REPRESENTATIVE of                   )
THE ESTATE OF DAVID DANIEL                   )
McBRAYER, deceased                           )
                                             )
      Plaintiff                              )
                                             ) Case No. 1:16-cv-1832-ACA
                                             )
CITY OF JACKSONVILLE,                        ) Hon. Annemarie C. Axon presiding
ALABAMA,                                     )
                                             ) **Partially Opposed**
      Defendant                              )

DEFENDANT CITY OF JACKSONVILLE’S UNOPPOSED MOTION TO
EXCLUDE ITS RESPONSE TO PLAINTIFF’S STATEMENTS OF FACTS
   FROM THE PAGE COUNT LIMITATION IN ITS REPLY BRIEF

      Comes now the Defendant, the City of Jacksonville (“Jacksonville”), which

moves this Honorable Court for relief from the page count limitations on

Defendant’s Reply Brief to Plaintiff’s Opposition to Jacksonville’s Motion for

Summary Judgment. More specifically, Jacksonville requests that this Court

exclude its specific responses to Plaintiff’s Narrative Statements of Facts sections

from the page count limitations such that Defendant’s argument section of its

Reply Brief may be 10 pages in length. As good grounds for this motion,

Jacksonville submits the following:

      1.     Prior to filing this motion, the undersigned counsel for Jacksonville

consulted with Plaintiff’s counsel. The Plaintiff consents that the Defendant be


                                                                                 -1-
        Case 1:16-cv-01832-ACA Document 82 Filed 02/06/19 Page 2 of 4



allowed an additional 3 pages in its reply brief, but opposes any additional pages

beyond 3, thereby still limiting the Defendant’s reply brief to a total of 13 pages.

      2.     Plaintiff’s opposition to the summary judgment motion contains

approximately 14 pages of both alleged undisputed and alleged disputed facts. This

Court’s summary judgment requirements, as set forth in its Uniform Initial Order,

require a response, in separately numbered paragraphs, to these claimed facts,

along with specific references to the evidentiary record. (Doc.2/pp.18-19.) This

Court’s Uniform Initial Order also contemplates that summary judgment reply

briefs are limited to 10 pages. (Id./p.15.)

      3.     Jacksonville anticipates that in order to adequately respond to

Plaintiff’s alleged facts in the manner contemplated by the Uniform Initial Order, it

would have to use most, if not all, of its 10-page reply brief to do so, and then

would have no opportunity to reply to any of the Plaintiff’s legal arguments.

      4.     As such, in order for Jacksonville to present a full, accurate response

to Plaintiff’s summary judgment opposition, Jacksonville respectfully requests that

this Court exclude Jacksonville’s response to Plaintiff’s asserted facts from the

page-count limitation of the reply brief, thereby allowing Jacksonville to present

10 pages of argument.

      WHEREFORE, PREMISES CONSIDERED, Jacksonville prays that this

Court will grant its request to exceed the page count limitation in its reply brief by


                                                                                       -2-
        Case 1:16-cv-01832-ACA Document 82 Filed 02/06/19 Page 3 of 4



issuing an order excluding its specific responses to Plaintiff’s Narrative Statements

of Facts sections from the page count limitations such that Defendant’s argument

section of its Reply Brief may be 10 pages in length.

                                             Respectfully submitted,

                                             /s/ C. David Stubbs
                                             C. David Stubbs (asb-7248-u83c)
                                             Attorney for Defendant
                                             City of Jacksonville

OF COUNSEL:
STUBBS, SILLS & FRYE P.C.
1724 South Quintard Avenue
Post Office Box 2023
Anniston, Alabama 36202
Phone: (256)835-5050
Email: david-ssf@cableone.net


                          Certificate of Filing and Service

       I hereby certify that the following has been served a copy of the foregoing
document, on the 6th day of February, 2019, by placing the same in the U.S. mail,
postage prepaid and properly addressed; or, if the party being served is a registered
participant in the ECF System of the United States District Court for the Northern
District of Alabama, by a “Notice of Electronic Filing” pursuant to N.D. Ala. Local
Rule 5.4:

U.W. Clemon
U.W. CLEMON, LLC
5202 Mountain Ridge Parkway
Birmingham, AL 35222
clemonu@bellsouth.net
Attorney for Plaintiff




                                                                                  -3-
       Case 1:16-cv-01832-ACA Document 82 Filed 02/06/19 Page 4 of 4




Brett D. Watson
MEHRI & SKALET, PLLC
1250 Connecticut Avenue, N.W., Suite 300
Washington, DC 20036
bwatson@findjustice.com
Attorney for Plaintiff

Hannah C. Thompson
BIRMINGHAM LAW GROUP
Post Office Box 2264
Birmingham, AL 35201
hthompson@bhamlawgroup.com
Attorney for Plaintiff


                                           /s/ C. David Stubbs
                                           C. David Stubbs (asb-7248-u83c)




                                                                             -4-
